DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 41-59 and 61 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 41 recites inter alia a method comprising: 
depositing an oxide layer over a semiconductor layer; 
depositing a silicon nitride layer over the oxide layer; 
…thereafter, etching the silicon nitride layer and the oxide layer exposed by the first opening and the second opening until exposing the semiconductor layer, thereby forming a first trench and a second trench defined in the silicon nitride layer and the oxide layer; 
…thereafter, filling the first trench and the second trench defined in the silicon nitride layer and the oxide layer with an epitaxial semiconductor material to form a first semiconductor fin and a second semiconductor fin; and
removing the silicon nitride layer to expose an upper portion of the first semiconductor fin and an upper portion of the second semiconductor fin, wherein the upper portion of the first semiconductor fin and upper portion of the second semiconductor fin have a fin height substantially equal to a thickness of the silicon nitride layer.



Claim 52 recites inter alia a method comprising: 
…after removing the patterned sacrificial layer, epitaxially growing a first semiconductor material in the first trench to form a first fin and a second semiconductor material in the second trench to form a second fin, wherein the first semiconductor material is different than the second semiconductor material;
performing a planarization process to achieve a substantially planar top surface defined by the second dielectric layer, the first fin, and the second fin;
forming a second polysilicon layer over the substantially planar top surface defined by the second dielectric layer, the first fin, and the second fin;
patterning the second polysilicon layer and the second dielectric layer, such that a first remaining portion of the second polysilicon layer and the second dielectric layer is disposed over the first fin and a second remaining portion of the second polysilicon layer and the second dielectric layer is disposed over the second fin;
forming a fourth dielectric layer over the first remaining portion of the second polysilicon layer and the second dielectric layer and the second remaining portion of the second polysilicon layer and the second dielectric layer;
removing the first remaining portion of the second polysilicon layer and the second dielectric layer and the second remaining portion of the second polysilicon layer and the second dielectric layer, thereby forming a first opening in the fourth dielectric layer that exposes a portion of the first fin and a second opening in the fourth dielectric layer that exposes a portion of the second fin; and
forming a first metal layer in the first opening over the exposed portion of the first fin and a second metal layer in the second opening over the exposed portion of the second fin.


Claim 59 recites inter alia a method comprising:
depositing a first silicon-and-oxygen-comprising layer directly on a first silicon-comprising layer;
depositing a silicon-and-nitrogen-comprising layer on the first silicon-and-oxygen-comprising layer;
…thereafter, using the resist layer as an etching mask to form a first trench aligned with the first opening that extends through the silicon-and-nitrogen-comprising layer, and the first silicon-and-oxygen-comprising layer to the first silicon-comprising layer and a second trench aligned with the second opening that extends through the silicon-and-nitrogen-comprising layer, the silicon carbon and nitrogen comprising layer, and the first silicon-and-oxygen-comprising layer to the first silicon-comprising layer;
…thereafter, filling the first trench and the second trench with a silicon-comprising epitaxial material to form a first fin and a second fin;
depositing a second silicon-comprising layer directly on the first fin, the second fin, and the silicon-and-nitro gen-comprising layer;
patterning the second silicon-comprising layer and the silicon-and-nitrogen-comprising layer, such that a remainder second silicon-comprising layer and a remainder silicon-and-nitrogen-comprising layer form a dummy gate over a portion of the first fin and a portion of the second fin;
forming a second silicon-and-oxygen-comprising layer, such that the dummy gate is disposed in the second silicon-and-oxygen-comprising layer;
performing a fifth selective etching process that removes the remainder second silicon comprising layer without substantially etching the silicon-and-nitrogen-comprising layer and the second silicon-and-oxygen-comprising layer;

forming a high-k/metal gate over the portion of the first fin and the portion of the second fin.

Applicant’s remarks, with regards to Claim 41, filed on 10/28/2020, are persuasive, alongside the amendments filed along with the remarks. For brevity, the remarks are not repeated here. 
 
Previous rejections were in view of US PG Pub 2015/0380258 (“Liu”), US PG Pub 2013/0122709 (“Liaw”) and US PG Pub 2016/0093619 (“Chen”). Together, the references discuss various methods for forming semiconductor fins including photolithography processes utilizing mandrel mask structures. However, the references of record do not disclose, or suggest, all limitations claimed by Applicant’s methods. Though elements of the methods can be found, such as the formation of dummy gates or the use of different semiconductor materials to form CMOS devices, absent hindsight construction, the methods of Applicant’s invention are not obvious.

A search of other, relevant references in the art does not show Applicant’s invention to be obvious or anticipated. Claims 42-51, 53-58 and 61 depend on one of Claims 41, 42 or 59 and are allowable for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298.  The examiner can normally be reached on Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818